              Case 5:20-po-00327-JLT Document 7 Filed 01/27/21 Page 1 of 2



 1 McGREGOR W. SCOTT
   United States Attorney
 2 WILLIAM B.TAYLOR

 3 Special Assistant United States Attorney
   MISDEMEANOR UNIT
 4 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 5 Telephone: (559) 497-4000
 6
   Attorneys for Plaintiff
 7 UNITED STATES OF AMERICA
 8
 9                                     UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                       Case No. 5:20-PO-00327 JLT
12
                          Plaintiff,                 MOTION AND ORDER FOR DISMISSAL; AND
13                                                   VACATE TRIAL DATE
     v.
14                                                   DATE: MARCH 2, 2021
     STEVEN COPLEY                                   TIME: 10:00 A.M
15                                                   JUDGE: HON. JENNIFER L. THURSTON
                          Defendant
16
17
18

19 The United States of America, by and through McGregor W. Scott, United States Attorney, and William
20 B. Taylor, Special Assistant United States Attorney, hereby moves to dismiss Case No. 5:20-PO-00327
21 JLT against STEVEN COPLEY, without prejudice, in the interest of justice, pursuant to Rule 48(a) of
22 the Federal Rules of Criminal Procedure.
23
     DATED: January 26, 2021                           Respectfully submitted,
24
                                                       McGREGOR W. SCOTT
25                                                     United States Attorney
26                                             By:     /s/ William B. Taylor
                                                       WILLIAM B. TAYLOR
27                                                     Special Assistant United States Attorney
28
                                                      1
29                                                                                         U.S. v. Copley
                                                                                 Case No. 5:20-PO-00327
30
                Case 5:20-po-00327-JLT Document 7 Filed 01/27/21 Page 2 of 2


                                                     ORDER
 1
     IT IS HEREBY ORDERED that Case No. 5:20-PO-00327 JLT against STEVEN COPLEY be
 2
     dismissed, without prejudice, in the interest of justice. and the trial date of March 2, 2021 is vacated.
 3
 4
                  27
 5 DATED: January_____, 2021
 6
 7                                                         HON. JENNIFER L. THURSTON
 8                                                         UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28
                                                           2
29                                                                                               U.S. v. Copley
                                                                                       Case No. 5:20-PO-00327
30
